Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 5-8 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kelleher (US 2013/0000935).
Regarding claim 1, Kelleher discloses an electric power tool (item 10, figure 1 below) comprising: 

    PNG
    media_image1.png
    355
    759
    media_image1.png
    Greyscale

Figure 1.

a motor (within item 115, paragraph 0033, figure 1 above); 
a power transmission mechanism connected to the motor (defined as gear assembly, paragraph 0034); 
a housing (item 115, figure 1 above) that houses the motor and the power transmission mechanism; 
a tool holder (item 215, figure 2A below) projecting from the housing; 
a cover (item 400, figure 4 below) configured to cover at least a part of a tool attached to the tool holder when the cover is attached to the housing; 
and a mask member (includes items 402 and 405, figure 4 below), wherein: 

    PNG
    media_image2.png
    683
    690
    media_image2.png
    Greyscale

Figure 2A. 

    PNG
    media_image3.png
    536
    614
    media_image3.png
    Greyscale

Figure 2B. 

the cover includes an engaging portion (includes 530, 532, 535, 537, 540, 542; figure 5A below) that is configured to engage the housing when the cover is attached to the housing (paragraph 0042); 
the mask member has a shape that blocks visibility of at least a part of the engaging portion when the mask member and the cover are attached to the housing (items 402 and 405 fit over the engaging portion of the cover and therefore, cover at least a part of the engaging portion when in use); 
the engaging portion includes an engaging rib (engaging portion includes ribs 540; paragraph 0042, figure 5A below); 
the housing includes an engaging wall (includes items 205, 210 and 235; figures 2A and 2B above) that is configured to engage the engaging rib when the cover is attached to the housing (paragraph 0059); 
the engaging wall includes a notch (item 210, which is a part of engaging wall, includes notch 225, paragraph 0059, figure 2A above) that is configured such that the engaging rib passes through the notch when the cover is attached to and detached from the housing (paragraphs 0042 and 0059); 

    PNG
    media_image4.png
    464
    700
    media_image4.png
    Greyscale

Figure 5A.
the mask member includes: 
a mask plate (item 402, figure 4 below) that is configured to shield the notch when the mask member and the cover are attached to the housing (item 402 covers over item 405 therefore, covering the notch and engaging rib when in use); 
and -3-Application No. 16/270,037 a retainer (item 405, figure 4) configured to fix the mask plate to the housing (as cover and mask member are fixed to housing, the windows on retainer 405 align with engaging portion on cover 400 and when these windows are aligned, item 235, which is a part of engaging wall on housing, engage with cover 400, retainer 405 which indirectly fix the mask plate 402 to housing; paragraphs 0050-0051); 
the retainer and the housing are configured such that the retainer is attached to the housing by rotating the retainer circumferentially with respect to the housing (retainer 405 may be rotated about item 210 until desired position is reached; paragraph 0062); 
and the retainer has a shape that allows rotation of the retainer by a user of the electric power tool in a direction along which the retainer is attached to the housing from outside of the housing (retainer 405 may be rotated about item 210 until desired position is reached; paragraph 0062) and inhibits rotation of the retainer by the user in a direction along which the retainer is removed from the housing from the outside of the housing (retainer 405 plus other components may rotate to reach desired position however, the rotation is limited by stops created by the tabs engaging the sides; paragraphs 0053 and 0062).

    PNG
    media_image5.png
    622
    464
    media_image5.png
    Greyscale

Figure 4. 

	Regarding claim 5, Kelleher discloses the electric power tool as claimed in claim 1, wherein the mask plate and retainer are separate parts (items 402 and 405 are separate; figure 4). 

	Regarding claim 6, Kelleher discloses the electric power tool as claimed in claim 1, wherein the mask member is configured to be fixed to the cover (items 402 and 405 are configured to be attached to cover 400 via snap fit mechanism; paragraph 0059). 

Regarding claim 7, Kelleher discloses the electric power tool as claimed in claim 6, wherein the mask member is configured to engage the tool holder (items 402 and 405 indirectly engage with tool holder 215, similar to applicant’s disclosure). 

Regarding claim 8, the claimed subject matter of claim 8 is the same as that in claim 1. However, please note, “a stopper member” in claim 8 is “a mask member” from claim 1. Therefore, the same rejection applies. Please see claim 1 rejection above for details. 

Regarding claim 10, Kelleher discloses the electric power tool as claimed in claim 1, wherein the retainer is rotated around a longitudinal axis of the tool holder to attach and detach the retainer (item 405 rotates about longitudinal axis of tool holder, which is along vertical dotted line in figure 4 above). 

Allowable Subject Matter
Claim 9 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 9, the closest prior art of record, Kelleher (US 2013/0000935) discloses the electric power tool as claimed in claim 1, wherein the retainer includes an exterior thread (defined as item 715 on retainer 405; figure 7A). However, Kelleher, alone or in combination, does not teach, suggest, or make obvious wherein a cover mounting portion includes an internal thread; the exterior thread and the internal thread are configured to mate; and the retainer is attached to and detached from the cover mounting portion by rotation of the exterior thread relative to the internal thread, as required by the claim, in combination with the additional elements of the claim. 

Response to Arguments
Applicant’s arguments with respect to claim 1 on page 7 of Applicant’s Remarks filed on 06/08/52022 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIDNEY D HOHL whose telephone number is (571)272-6996. The examiner can normally be reached Monday-Friday, 7a.m.-3p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando Aviles-Bosques can be reached on (571)270-5531. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SIDNEY D HOHL/Examiner, Art Unit 3723                                                                                                                                                                                                        
/ORLANDO E AVILES/Supervisory Patent Examiner, Art Unit 3723